Title: From Jonathan Trumbull, Jr. to Aaron Ogden, 12 April 1783
From: Trumbull, Jonathan, Jr.
To: Ogden, Aaron


                        
                            
                            Dr Sir
                            Head Quarters. 12th April 1783
                        
                        The Commandr in Chief directs me to inform you, that, having attended to the Justification of your Conduct as
                            represented to him in your Report of the 6th instant—and, being disposed, from his former good Opinion of you as an
                            officer, to think the best, is willing to look upon your going into N. York with Mr Morris as a Step of
                            Inadvertence—which, altho in its first aspect, it wore a very disagreeable Appearance, yet, as it was attended with no
                            ill Intention, the Idea of Criminality is removed from his Mind—and therefore he desires that you will entertain no
                            further Apprehension of his Displeasure on that a/c. Your
                        
                            J. T——ll
                        
                    